Citation Nr: 1544707	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating greater than 30 percent for post-traumatic stress disorder (PTSD) with history of psychological gastrointestinal reaction and mild anxiety.



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1965 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a written statement received in June 2013, the Veteran revoked the North Carolina Division of Veterans Affairs power of attorney as his representative, and stated that he would be proceeding without a representative. Accordingly, the Veteran is currently determined not to be represented in his appeal.

The case was remanded in January 2014 and April 2015 and after completing the additional development, the AOJ returned this matter to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's PTSD is manifested primarily by symptoms of anxiety, intrusive thoughts, sleep impairment, hypervigilance, distressing recollections, and exaggerated startle response.  These symptoms demonstrate no more than occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating for PTSD greater than 30 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Veteran was notified by a letters dated in December 2010 and October 2010 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter addressed all notice elements and predated the initial adjudication by the AOJ in May 2011.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so that the Veteran's claim may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examination in November 2010.  In addition, as instructed by the Board, the AOJ obtained a second VA examination in July 2015.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claim.  In this case, the VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary for the Board to evaluate the Veteran's psychiatric disorder.  The evidence of record is sufficient to decide the claim and no additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

Law and Analysis 

The Veteran is seeking a disability rating greater than 30 percent for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  In evaluating the severity of the Veteran's PTSD, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association  (DSM-V).  38 C.F.R. § 4.130 (2015).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45  ,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in January 2014.  Hence, DSM-IV is still the governing directive for this case.

The Veteran's PTSD is currently evaluated as 30 percent disabling based, in part, on findings from a November 2010 VA examination, which shows he exhibited classic PTSD symptoms including anxiety, nightmares, intrusive thoughts, avoidance, sleep disturbance, hypervigilance, and exaggerated startle response.  He reported being constantly anxious, but was not irritable, withdrawn, or sad.  During the mental status evaluation, the Veteran was pleasant, alert, and cooperative, answering questions and volunteering information.  He was casually and neatly dressed.  There were no lucid dissociations, flight of ideas, or bizarre motor movements/tics.  His mood was calm and his affect appropriate.  He had no homicidal or suicidal ideation or intent and there was no impairment of any thought processes or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  The Veteran's memory, insight, and judgment appeared to be adequate as was his intellectual capacity.  He denied panic attacks and had no problems with drugs or alcohol.  He has had no current civilian inpatient or outpatient psychiatric treatment and did not take any psychotropic medications.  

In terms of his relationships with others, he lived with his wife and was close to his four adult children.  He had friends and was active in his church, occasionally doing some preaching.  He reported some recreational/leisure pursuits and participated in household chores.  The Veteran retired in 2009 after 18 years as a city bus driver.  He had not missed any time from work due to mental health reasons and got along well with peers, supervisors, and the public.  In fact, he had returned to work part time driving a school bus.  He did not like it, but did not miss time from work and got along well with others.  

After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner concluded the Veteran had mild and persistent PTSD symptoms with no remissions.  The Veteran's psychiatric symptoms result in slight impairment of social functioning.  A diagnosis of PTSD was made and a GAF score of 65 was assigned.  

The record shows that on November 19, 2010, about two weeks after he was examined by VA, the Veteran underwent additional psychological evaluation with a private therapist.  It was noted that the Veteran's numerous PTSD symptoms caused significant disturbances in all areas of his life.  He felt estranged from his friends and family and had been accused of being hard hearted and hard to get close to.  Because of his hypervigilance and hyperirritability, he was severely compromised in his ability to initiate or sustain work or social relationships.  Due to the severity and chronicity of his PTSD symptoms, his prognosis for recovery is poor and he was considered totally and permanently disabled.  The diagnosis was PTSD chronic and severe and a GAF score of 37 was given.  See medical opinion from L. Glogau, MA of Psychological Consulting Services, dated December 9, 2010.

VA outpatient treatment records dated from February 2011, approximately two months after the private examination, to June 2015, show that the Veteran was treated for lower back, left shoulder left wrist pain that caused sleep difficulty and interfered with his work as a school bus driver.  No psychiatric treatment or complaints are noted in these records.  In fact, aside from the VA and private examinations in 2010, there is no objective indication that the Veteran has sought or received any ongoing treatment for his PTSD.  

The Veteran was most recently evaluated for his PTSD in July 2015.  He reported little change in his personal history or social functioning since his last VA examination in November 2010.  He continued to live with his wife of 25 years and described his familial relationships as great.  He described having a lot of friends and thoroughly enjoyed his role in ministry as a Jehovah's witness.  In terms of occupational functioning, the Veteran had resigned from his part-time position as local county school bus driver feeling that the children on the bus were disrespectful.  He denied any problems with co-workers or supervisors in the position, but could no longer tolerate the school children's behavior.  He also described enjoying retirement.  

Referring to the Veteran's mental health history, the examiner noted that there were no VA records showing psychiatric treatment and it did not appear the Veteran had ever been given a psychotropic medications for any mental health symptoms.  However, it was noted that the Veteran contacted the suicide crisis hotline in May 2015, because of severe back and arm pain.  He could not see a neurologist for 2 months and wanted permission to see an outside physician.  The Veteran related being in so much physical pain that he is unable to sleep.  The Veteran admitted that he felt he would be better off he cut off his arm.  He denied any intent or plan to harm himself, but just wanted the pain resolved.  

The Veteran denied any current depressed mood.  He was open, cooperative and pleasant throughout the examination, smiling and laughing appropriately.  He had good hygiene and was dressed casually.  His thinking was logical and organized.  His speech was within normal limits in articulation, rate, tone, volume, and production.  He was alert, attentive, and oriented to person, place, time, and situation.  No acute indicators were noted.  He reported that his current primary concern was pain in his neck and left arm which impacted his sleep and physical functioning.  He indicated that he was satisfied with his current life in ministry, but wished that his health was not so limiting.  He indicated that he has had past suicidal ideation due to his pain but denied any plan or intent and that his wife served as a strong suicidal protective factor.  The Veteran denied any vegetative depressive symptoms and felt that any current symptoms he experienced were due to pain or other physical health problems.

In discussing the psychological test results, the examiner noted that the Veteran scored in the "Moderate Depression" range and that his endorsement of symptoms were due to current problems with pain in his neck and left arm.  His responses on the Personality Assessment Inventory (PAI) were deemed to be a valid and interpretable profile, but was not suggestive of depression or anxiety concerns and specifically was not indicative of a DSM-V PTSD diagnosis or any other DSM-V diagnosis at this time.  The examiner later concluded that although the Veteran is currently service connected for PTSD, based on records reviewed, the clinical interview, and psychological testing results, he did not meet the criteria for any DSM-V diagnosis at this time, including PTSD.  

The VA examiner then provided a rationale on the differences in the clinical opinion between the current evaluation and the 2010 private report.  She began by noting that the private psychological evaluation did not indicate that any psychological testing or validated structured interview was conducted.  She also noted that a GAF of 37 was reported for the Veteran, which is suggestive of someone whom has difficulty with reality testing or difficulty communicating with other people and has major impairments in most areas of life.  However, the Veteran did not describe any significant social or occupational impairment secondary to any mental health issues and there was no significant impairment noted in the records reviewed.  Lastly, the private examiner indicated that the Veteran was "totally and permanently disabled."  However, based on the Veteran's report and review of records, he worked for a local city transit authority for 18 years without difficulty and currently serves in a ministry capacity which he thoroughly enjoys.

On July 7, 2015, the Veteran's private psychologist performed a second psychological evaluation of the Veteran.  He noted that he had last seen the Veteran on November 19, 2010, the date of his first psychological evaluation of the Veteran. He noted that the Veteran continued to experience significant disturbances in all area of his life due to his PTSD symptoms.  His sleep was poor and he had nightmares several times a week.  His heart rate picks up when he begins thinking about his own combat experiences.  He tries to avoid any pictures, movies or reminders of his time in the military.  He does not socialize, preferring to spend time alone and cannot tolerate crowds.  The examiner concluded that due to the length of time the Veteran has been dealing with PTSD symptoms his prognosis for recovery was guarded and he was considered permanently disabled.  The diagnosis was PTSD chronic and severe and a GAF score of 37 was given.  See medical opinion from L. Glogau, MA of Psychological Consulting Services, dated August 3, 2015.

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, his PTSD symptoms did not more nearly approximate the criteria for a 50 percent or higher rating.  Although he contends that the severity of his condition is beyond what the 30 percent evaluation contemplates, the record describes a fairly consistent pattern of symptomatology and manifestations productive of no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks as opposed to reduced reliability and productivity.  With the exception of the two private psychological evaluations conducted in 2010 and 2015, the Veteran has had no regular outpatient psychiatric treatment or hospitalizations for his PTSD and takes no prescribed medications for his condition.  So while the Board does not discount the effect of PTSD on the Veteran's daily life, the evidence suggests that his symptoms in general are under control and that he functions fairly well.  

Although the Veteran's PTSD makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his supportive and positive relationships with his wife and children and his ability to maintain long-term friendships. As well as his ability to be active in his church, even preaching there on occasion. There is no indication that his social life is as negatively impacted by deficiencies in most areas such as judgment, thinking, or mood.  There is also no evidence that prior to his retirement, the Veteran had significant decreases in work efficiency.  The Board notes that despite his PTSD symptoms, he was able to maintain his work relationships sufficiently to remain stable in his employment for 18 years as a city bus driver.  The Veteran has also reported meaningful leisure pursuits including his church ministry.  Therefore, his maintenance of relationships and activities under these circumstances is not consistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 50 percent disability rating which requires symptoms at a level of disability equivalent to deficiencies in most areas.  

In reaching this determination, the Board notes that the private medical provider who evaluated the Veteran once in 2010 and again in 2015, assigned a GAF score of 37, denoting some impairment in reality testing or communication (e.g., illogical obscure or irrelevant speech) or major impairment in several areas, such as work, or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family and is unable to work).  This GAF score is not supported by the evidence of record and suggests a more serious disability picture than the evidence as a whole shows.  The Board notes, however, that an assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

In this case the symptomatology does not support any impairment in reality or major impairment of social and occupational functioning.  The Veteran has friends and attends church, and there is no indication that it renders him unable to keep a job.  He has not claimed any hospitalization because of his mental disorder or sought regular treatment or therapy, and apparently does not require medication.  In his VA examinations he did not report any interference with his employment due to his PTSD, and in fact was able to work successfully as a bus driver until retiring. He has no serious symptoms that would support a GAF of 37.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  

This GAF score, and the symptoms related by the private physician are suggestive of such severity that presumably regular treatment and medication would be warranted. However, the evidence contains no evidence of such.  Specifically, the evidence shows that the Veteran does not receive therapy or treatment for his PTSD, has had no hospitalizations, and does not require medication. Additionally, the Veteran successfully worked for over 18 years, has a happy marriage by his own account, and is active in his church and with family and friends. Thus, given the evidence of record, the Board finds the two evaluations by the private doctor to have limited probative value, and to be outweighed by the other evidence of record. Accordingly, the Board finds that the Veteran's impairment due to PTSD is more consistent with a 30 percent rating and does not equate to the level of disability contemplated in DC 9411 to support the assignment of a 50 percent rating.  

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher disability rating for his service-connected PTSD.  The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.


ORDER

A disability rating greater than 30 percent for PTSD is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


